Case 7:21-cv-00146-JPJ-PMS Document 4 Filed 04/07/21 Page 1 of 2 Pageid#: 54


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CHAD GOINS,                                       Civil Action No. 7:21-cv-00146
     Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 E. MILLER, et al,                                 United States District Judge
       Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

On March 8, 2021, Plaintiff submitted with his complaint an inmate account report signed by the

trust officer which included six-month statements; however, those were not all the required

statements preceding the filing of the complaint which should have included the month of

February. By order entered March 8, 2021, the court directed plaintiff to submit within 20 days

from the date of the order a statement of assets, an inmate account form, and a certified copy of

plaintiff’s trust fund account statement for the six-month period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
Case 7:21-cv-00146-JPJ-PMS Document 4 Filed 04/07/21 Page 2 of 2 Pageid#: 55


        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 7th day of April, 2021.



                                                 /s/James P. Jones
                                                 United States District Judge
